Case 2:18-cv-05572-JMA-AYS Document 26 Filed 03/11/21 Page 1 of 8 PageIDFILED
                                                                         #: 226
                                                                                                              CLERK
                                                                                                  3/11/2021 10:37 am
                                                                                                    U.S. DISTRICT COURT
 UNITED STATES DISTRICT COURT
                                                                                               EASTERN DISTRICT OF NEW YORK
 EASTERN DISTRICT OF NEW YORK
                                                                                                    LONG ISLAND OFFICE
 ----------------------------------------------------------------------X           For Online Publication Only
 STEFAN JEREMIAH,
                                                                                  ORDER
                                                       Plaintiff,                 18-CV-5572 (JMA) (AYS)

                          -against-

 H SQUARED MEDIA GROUP LLC,

                                                       Defendant.
 ----------------------------------------------------------------------X
 AZRACK, United States District Judge:

          Before the Court is the motion of plaintiff Stefan Jeremiah (“Plaintiff”) for default

 judgment against defendant H Squared Media Group LLC (“Defendant”) in the amount of

 $15,990.00. In this copyright infringement action, Plaintiff seeks: actual damages of $3,000.00

 pursuant to 17 U.S.C. § 504(b); statutory damages of $10,000.00 pursuant to 17 U.S.C. §

 1203(c)(3)(B); and attorney’s fees and litigation costs of $2,550.00 and $440.00, respectively,

 pursuant to 17 U.S.C. § 1203(b)(4)-(5). (ECF Nos. 17-20.) For the reasons stated herein,

 Plaintiff’s motion for default judgment is GRANTED, in part, and DENIED, in part, and Plaintiff

 is awarded a default judgment against Defendant in the amount of $4,125.00.

                                                 I. DISCUSSION

 A. Defendant Defaulted

          Defendant was properly served in this action, but has not answered, appeared in this action,

 responded to the instant motion for default judgment, or otherwise defended this action1.



 1
   Plaintiff first filed a motion for default judgment on December 3, 2019, which the Court denied without prejudice.
 Local Rule 55.2(c) requires Plaintiff to mail a copy of the motion for default judgment on Defendant and to file proof
 of such mailing with the Court but Plaintiff failed to file the necessary proof of mailing with the Court. (Electronic
 Order, 6/30/2020.) Plaintiff filed a second motion for default judgment on July 1, 2020 and filed a certificate of
 service of the motion for default judgment on December 7, 2020. (ECF No. 23.)
Case 2:18-cv-05572-JMA-AYS Document 26 Filed 03/11/21 Page 2 of 8 PageID #: 227




 B. Liability

        When a defendant defaults, the Court is required to accept all of the factual allegations in

 the complaint as true and draw all reasonable inferences in the plaintiff’s favor. Finkel v.

 Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

 the allegations in the complaint establish the defendant’s liability as a matter of law. Id.

        Plaintiff alleges that he photographed Katherine Nelson (the “Photograph”) and licensed

 the Photograph to the New York Post. On February 5, 2015 the New York Post ran an article, titled

 Delphi CEO’s alleged mistress makes first court appearance, that featured the Photograph.

 Plaintiff’s name was included in a gutter credit identifying him as the photographer. (Compl. at

 ¶¶ 7-9; ECF No. 1-2.) Defendant also ran an undated article, titled Wall Street CEO Claims Ex

 Mistress was a Mail Order Bride, on its website that featured the Photograph. (Compl. at ¶ 11;

 ECF No. 1-4.) The Photograph was registered with the United States Copyright Office on May

 18, 2018. (ECF No. 1-3.) Plaintiff alleges that Defendant did not license the Photograph from

 Plaintiff, and Defendant did not have Plaintiff’s permission or consent to publish the Photograph

 on its website. (Compl. at ¶ 12.)

        Here, the allegations in the complaint are sufficient to establish Defendant’s liability under

 17 U.S.C. § 501 of the Copyright Act and 17 U.S.C. 1202(b) of Digital Millennium Copyright Act

 for copyright infringement and removal of copyright management information.

 C. Damages

        “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

 allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

 Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

 182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.


                                                   2
Case 2:18-cv-05572-JMA-AYS Document 26 Filed 03/11/21 Page 3 of 8 PageID #: 228




 Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

 inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

 Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

 Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). “Although requests for damages

 are usually established by the plaintiff in an evidentiary hearing, the court can make such a

 determination without a hearing when supported by sufficiently detailed affidavits and

 documentary evidence.” J & J Sports Prods., Inc. v. LX Food Grocery Inc., No. 15-CV-6505,

 2016 WL 6905946, at *2 (E.D.N.Y. Nov. 23, 2016).

        Plaintiff seeks recovery of two categories of damages: (1) for violation of 17 U.S.C. § 501,

 Plaintiff seeks $3,000.00 in actual damages for lost licensing fees and Defendant’s ill-gotten gains;

 and (2) for violation of 17 U.S.C. § 1202(b), Plaintiff seeks $10,000.00 in statutory damages for

 removal of copyright management information. (ECF No. 18.)

        1. Actual Damages

        Plaintiff requests $1,500.00 in actual damages for lost licensing fees. “In order to calculate

 an award of lost licensing fees, courts in this circuit rely upon the market value of the fee the owner

 was entitled to charge for such use.” Pasatieri v. Starline Prods., Inc., No. 18-CV-4688, 2020 WL

 207352, at *4 (E.D.N.Y. Jan. 14, 2020) (quoting On Davis v. The Gap, Inc., 246 F.3d 152, 165

 (2d Cir. 2001)). “An award of actual damages may not be based on undue speculation.” Id.

 (internal citations omitted).

        Plaintiff provides only his personal estimate of the amount he would have been able to

 charge had Defendant contacted him, but provides no further evidence. Courts in this District have

 found that a plaintiff’s personal estimate of lost licensing fees is insufficient. See Pasatieri v.

 Starline Prods., Inc., No. 18-CV-4688, 2020 WL 5913190, at *2 (E.D.N.Y. Oct. 6, 2020) (denying


                                                   3
Case 2:18-cv-05572-JMA-AYS Document 26 Filed 03/11/21 Page 4 of 8 PageID #: 229




 actual damages for lost licensing fees where plaintiff had “not provided a reasonable basis to

 substantiate his request for [] actual damages. Neither his personal estimate nor his price calculator

 provides a reasonable basis to think that this number reflects the fair market value of a license

 covering [defendant’s] alleged infringing use. His personal estimate is not enough because a

 district court must do more than ‘just accept [a party]’s statement of the damages.’” (quoting

 Transatlantic Marine Claims Agency, 109 F.3d at 111)); Schwartzwald v. Zealot Networks, Inc.,

 No. 19-CV-5979, 2020 WL 8187749, at *3 (E.D.N.Y. Dec. 27, 2020), adopted by, 2021 WL

 173996 (E.D.N.Y. Jan. 19, 2021) (“a plaintiff’s fail[ure] to submit any documentary evidence—

 such as invoices for Plaintiff's past licensing fees for his photographs or the Photograph itself, may

 warrant denial of actual damages.”) (internal quotations omitted)). The Court agrees and finds that

 Plaintiff’s personal estimate, with nothing more, is insufficient to provide a reasonable basis to

 substantiate his request.

        Plaintiff also requests $1,500.00 in actual damages for Defendant’s ill-gotten gains from

 using the photograph. However, Plaintiff fails to establish that Defendant made profits of

 $1,500.00 from its use of the photograph to a reasonable certainty. Plaintiff even admits that “it

 is unknown what profits Defendant generated from exploitation of the Photograph.” (ECF No. 18

 at ¶ 18.)    Without any evidentiary basis, the Court cannot award ill-gotten gains.              See

 Schwartzwald, 2020 WL 8187749, at *3 (denying requested damages for defendant’s alleged

 profits from use of a photograph and finding that “plaintiff provides no evidentiary basis for the

 court to infer that defendant’s use of the Photograph generated profits of $2,500. Indeed, there is

 no logical reason to infer that defendant’s use of the Photograph to accompany an online article

 resulted in a profit equal to plaintiff’s typical licensing fee or, for that matter, any other

 ascertainable amount.”) Accordingly, Plaintiff is awarded no actual damages.


                                                   4
Case 2:18-cv-05572-JMA-AYS Document 26 Filed 03/11/21 Page 5 of 8 PageID #: 230




        2. Statutory Damages

        Second, Plaintiff requests $10,000.00 in statutory damages based on Defendant’s removal

 of copyright management information.       The Digital Millennium Copyright Act (“DMCA”)

 provides that courts may award between $2,500 and $25,000 in statutory damages for violation of

 § 1202(b). See 17 U.S.C. § 1203(c)(3)(B). In determining the amount of statutory damages to

 award, “courts typically assess the ‘circumstances of the violation’ and willfulness of the

 violation.” Mango v. BuzzFeed, Inc., 356 F. Supp. 3d 368, 378 (S.D.N.Y. 2019) (internal citation

 omitted). Having considered these factors, the Court finds that $2,500.00 in statutory damages is

 appropriate. Accordingly, Plaintiff is awarded $2,500.00 in statutory damages.

 D. Attorney’s Fees and Costs

        Plaintiff also requests an award of $2,550.00 in attorney’s fees and $440.00 in litigation

 costs incurred in litigating this action. (ECF No. 18.) When this action was filed, Plaintiff was

 represented by Richard Liebowitz. Subsequent to the filing of this default judgment motion, Mr.

 Liebowitz was suspended from the bar of the Eastern District of New York. (ECF No. 22.) On

 December 25, 2020, James H. Freeman, of the Liebowitz Law Firm, filed a Notice of Appearance

 on behalf of Plaintiff. (ECF No. 24.)

        As an initial matter, “an attorney may recover legal fees for services rendered prior to

 suspension or disbarment so long as the misconduct involves does not relate to the representation

 for which fees are being sought.” Vitalone v. City of New York, 395 F. Supp. 3d 316, 324–25

 (S.D.N.Y. 2019) (internal quotations omitted); see also Wexler, 2021 WL 260635, at *4–5

 (granting Liebowitz fees for work performed prior to his suspension from the bar of the Eastern

 District of New York); Farrington v. Sell It Soc., LLC, No. 18-CV-11696, 2020 WL 7629453, at




                                                5
Case 2:18-cv-05572-JMA-AYS Document 26 Filed 03/11/21 Page 6 of 8 PageID #: 231




 *4 (S.D.N.Y. Dec. 21, 2020) (granting Liebowitz fees for work performed prior to his suspension

 from the bar of the Southern District of New York).

        Pursuant to the DMCA, Plaintiff is entitled to recover reasonable attorney’s fees and costs.

 17 U.S.C. § 1203(b)(4)-(5). In determining a reasonable attorney’s fees award, both the Supreme

 Court and Second Circuit “have held that the lodestar—the product of a reasonable hourly rate and

 the reasonable number of hours required by the case—creates a presumptively reasonable fee.”

 Millea v. Metro–North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (internal quotation omitted).

 Such “[a] reasonable [hourly] rate is the rate that a reasonable, paying client would be willing to

 pay.” Barrella v. Vill. of Freeport, 43 F. Supp. 3d 136, 189 (E.D.N.Y. 2014) (internal quotation

 omitted). “[A] district court should generally use the prevailing hourly rates in the district where

 it sits.” Joseph v. HDMJ Rest., Inc., 970 F. Supp. 2d 131, 155 (E.D.N.Y. 2013).

        The Declaration of Richard Liebowitz includes a chart entitled “Statement of Fees.” (ECF

 No. 18 at ¶ 24.) Based on this chart, counsel seeks to be compensated for six hours of time

 expended in this case at a rate of $425.00 per hour, bringing the total requested attorney’s fees to

 $2,550.00. (Id.) Like other courts in this district, this Court concludes that $425.00 is an

 unreasonable hourly rate for Mr. Liebowitz and instead finds that an hourly rate of $350.00 is

 appropriate. See Farrington, 2020 WL 7629453, at *4 (reducing Mr. Leibowitz’s hourly rate from

 $425 to $350 based on his five years of experience); Wexler, 2021 WL 260635, at *5 (same). Other

 courts in this circuit have also reduced the number of compensable hours requested by Mr.

 Liebowitz based on the simplicity of the cases, boilerplate nature of the allegations, and the fact

 that Mr. Liebowitz has filed thousands of substantially similar cases. See Balhetchet v. Su Caso

 Mktg. Inc., No. 19-CV-4475, 2020 WL 4738242, at *5 (E.D.N.Y. Aug. 14, 2020) (reducing the

 number of compensable hours requested by Mr. Liebowitz from four and a half to two and a quarter


                                                  6
Case 2:18-cv-05572-JMA-AYS Document 26 Filed 03/11/21 Page 7 of 8 PageID #: 232




 “in light of the substantial similarity of this case to other cases filed by Plaintiff’s counsel before

 this Court and in this Circuit”); Ozuzu v. Function(x), Inc., No. 18-CV-6799, 2020 WL 4926247,

 at *2 (S.D.N.Y. Aug. 21, 2020) (reducing the number of compensable hours requested by Mr.

 Liebowitz from 6 to 3.5 “[g]iven the simplicity of this case, and the fact that Liebowitz has filed

 thousands of almost identical cases.”) This Court agrees and finds that 3.5 hours is reasonable.

          Plaintiff’s counsel also seeks reimbursement for costs totaling $440.00: $400.00 for the

 court filing fee and $40.00 in personal service fees. Plaintiff has not submitted any receipts or

 other documentary proof substantiating the costs incurred. While the Court may take judicial

 notice of the $400 filing fee reflected on the docket sheet, the remaining expenditure for service

 of process lacks documentary proof. See United States v. Estate of Sobrane, No. 11-CV-4995,

 2017 WL 629403, at *10 (E.D.N.Y. Jan. 31, 2017), adopted by, 2017 WL 627412, at *1 (E.D.N.Y.

 Feb. 15, 2017) (“[A] Court may take judicial notice of the fact that the fee was paid by virtue of

 entries in the docket.”)

          Accordingly, Plaintiff is awarded $1,225.00 in attorney’s fees and $400.00 in litigation

 costs.

                                         II. CONCLUSION

          For the reasons stated above, Plaintiff’s motion for a default judgment is granted, in part,

 and denied, in part. The Clerk of the Court is respectfully directed to enter judgment against

 Defendant as follows: Defendant H Squared Media Group LLC is liable to Plaintiff Stefan

 Jeremiah for $2,500.00 in statutory damages under 17 U.S.C. § 1203(c)(3)(B); $1,225.00 in

 attorney’s fees 17 U.S.C. § 1203(b)(5); and $400.00 in litigation costs 17 U.S.C. § 1203(b)(4), for

 a total award of $4,125.00.




                                                   7
Case 2:18-cv-05572-JMA-AYS Document 26 Filed 03/11/21 Page 8 of 8 PageID #: 233




        The Clerk of the Court is directed to close this case.

 SO ORDERED.

 Dated: March 11, 2021
 Central Islip, New York

                                                         /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  8
